Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Mark Dewayne Mitchell, Appellant                         Appeal from the 294th District Court of
                                                         Van Zandt County, Texas (Tr. Ct. No.
No. 06-19-00229-CR         v.                            CR17-00160).       Memorandum Opinion
                                                         delivered by Justice Stevens, Chief Justice
The State of Texas, Appellee                             Morriss and Justice Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the judgment of the trial court (1) to reflect
that Mitchell pled “not guilty” to the offense, (2) by deleting any reference to a second
punishment enhancement allegation, (3) by deleting the section of the judgment labelled “Terms
of Plea Bargain,” and (4) by reflecting that Mitchell was convicted of a third-degree felony. As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Mark Dewayne Mitchell, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                         RENDERED APRIL 30, 2020
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk